J-S11013-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                          Appellee

                     v.

JOSEPH PAUL STALTER

                          Appellant                    No. 807 MDA 2014


           Appeal from the Judgment of Sentence April 30, 2014
               In the Court of Common Pleas of York County
            Criminal Division at No(s): CP-67-CR-0004612-2013


BEFORE: PANELLA, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, J.                              FILED APRIL 24, 2015

      Appellant, Jospeh Paul Stalter, appeals from the judgment of sentence

entered after he was convicted of involuntary deviate sexual intercourse,

indecent assault, corruption of minors, and terroristic threats.          Stalter

contends that, in the absence of forensic evidence, the victim’s testimony

was too vague and contradictory to sustain his convictions.         After careful

review, we affirm.

      Stalter was charged with the aforementioned crimes as well as one

count of aggravated indecent assault arising from allegations that he had,

inter alia, forced the pre-teen daughter, K.K., of his then-girlfriend, L.K., to

perform oral sex on him.      At trial, K.K. initially testified that the assaults

occurred when she was nine or ten years old. During re-direct examination,
J-S11013-15


and using reference to her grade-level at school, K.K. revised her timeline to

indicate that the assaults occurred between sixth and eighth grade.

      A friend of K.K.’s testified that approximately a year after the

incidents, K.K. revealed the assaults to her. When questioned by police, this

friend stated that she did not remember what K.K. had claimed happened,

just that K.K. had told her “something” had happened.

      K.K.’s sister testified to the events of one night where K.K. came into

her bedroom late at night “really scared” and “trembling.” She stated that

Stalter, drunk, came into the bedroom shortly after K.K. and apologized

repeatedly to K.K. He also apologized to K.K.’s sister and told her that he

would not do it again.    K.K.’s sister testified to believing at the time that

Stalter was speaking about being drunk.

      L.K. testified that she never saw any direct evidence of the sexual

assaults.   However, L.K. stated that Stalter had requested that K.K. leave

her bedroom door unlocked on nights that L.K. worked, allegedly for safety

reasons. L.K. also testified to changes in K.K.’s mood and behavior around

the time of the assaults. She specifically recalled K.K.’s declining interest in

school, as it was a complete reversal of K.K.’s previous attitude towards

school.

      Several years after the assaults, K.K. was in an argument with her

aunt and revealed the assaults as a cause of her depression and declining




                                     -2-
J-S11013-15


school work.   K.K.’s grandmother, who was present during the argument,

contacted the police to investigate the matter.

      After the jury convicted Stalter, the trial court sentenced him to a term

of imprisonment of 10 to 20 years.      No post-sentence motions were filed.

This timely appeal followed.

      On appeal, Stalter purports to raise a single issue: that the evidence

at trial was insufficient to sustain his convictions. We review a challenge to

the sufficiency of the evidence as follows.

      The standard we apply when reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test, we
      may not weigh the evidence and substitute our judgment for the
      fact-finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant's guilt
      may be resolved by the fact-finder unless the evidence is so
      weak and inconclusive that as a matter of law no probability of
      fact may be drawn from the combined circumstances. The
      Commonwealth may sustain its burden of proving every element
      of the crime beyond a reasonable doubt by means of wholly
      circumstantial evidence. Moreover, in applying the above test,
      the entire record must be evaluated and all evidence actually
      received must be considered. Finally, the trier of fact while
      passing upon the credibility of witnesses and the weight of the
      evidence produced is free to believe all, part or none of the
      evidence. Furthermore, when reviewing a sufficiency claim, our
      Court is required to give the prosecution the benefit of all
      reasonable inferences to be drawn from the evidence.

      However, the inferences must flow from facts and circumstances
      proven in the record, and must be of such volume and quality as
      to overcome the presumption of innocence and satisfy the jury
      of an accused's guilt beyond a reasonable doubt. The trier of fact
      cannot base a conviction on conjecture and speculation and a

                                     -3-
J-S11013-15


      verdict which is premised on suspicion will fail even under the
      limited scrutiny of appellate review.

Commonwealth v. Slocum, 86 A.3d 272, 275-276 (Pa. Super. 2014)

(citation omitted).

      “In order to preserve a challenge to the sufficiency of the evidence on

appeal, an appellant’s Rule 1925(b) statement must state with specificity the

element or elements upon which the appellant alleges that the evidence was

insufficient.”   Commonwealth v. Garland, 63 A.3d 339, 344 (Pa. Super.

2013) (citation omitted).    “Such specificity is of particular importance in

cases where, as here, the appellant was convicted of multiple crimes each of

which contains numerous elements that the Commonwealth must prove

beyond a reasonable doubt.” Id. (citation omitted).

      In his Rule 1925(b) Statement of Errors Complained of on Appeal,

Stalter argued only that the “evidence was insufficient to support the jury

verdict as to all charges in that the alleged victim’s testimony was self

contradictory; the victim’s testimony was contradicted by other evidence;

and the alleged victim’s testimony was vague as to material facts at issue.”

Concise Statement, 5/16/14 at ¶5.a. This blanket statement fails to satisfy

the requirement that an appellant must state with specificity the elements of

the crimes for which there is allegedly insufficient evidence.

      Stalter attempted to forestall this result by stating that, in the absence

of transcripts, he was unable to provide further detail.         However, the

argument section of his brief is no more detailed.      Stalter fails to identify

                                     -4-
J-S11013-15


specific elements of any of the crimes of which he was convicted.            Once

again he focuses on the inconsistencies and vagueness of the details

provided by the Commonwealth’s witnesses. This argument is not an attack

on the sufficiency of the evidence, but rather an allegation regarding the

weight       the   victim’s   testimony   should   have   been   afforded.    See

Commonwealth v. Palo, 24 A.3d 1050, 1055 (Pa. Super. 2011).                  Since

Stalter did not preserve a challenge to the weight of the evidence through

post-sentence motions, this issue merits no relief, even if treated as a

challenge to the weight of the evidence.        See Pa.R.Crim.P., Rule 607.    As

Stalter has failed to properly preserve either a sufficiency or weight

argument on appeal, we conclude that his sole issue on appeal merits no

relief.

          Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/24/2015




                                          -5-